Civil action tried upon the following issue:
"1. Are the defendants indebted to the plaintiff; and if so, in what sum? Answer: $200."
From a judgment on the verdict in favor of plaintiff, the defendant appeals, assigning errors.
The plaintiff alleges that he sold the defendant a carload of lumber in 1924. This action is to recover the purchase price of said lumber.
The defendant's chief assignment of error, or the one most strongly urged on the argument and in its brief, is based on the exception addressed to the refusal of the court to grant the defendant's motion for judgment as of nonsuit, made first at the close of the plaintiff's evidence and renewed at the close of all the evidence.
The testimony of the plaintiff fully justifies the verdict. Its credibility was for the jury. Shell v. Roseman, 155 N.C. 90; In reFuller, 189 N.C. p. 512.
No error. *Page 823